 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDelchamps, Inc. and Retail Clerks Union, Local No.1657, AFL-CIO-CLC, R.C.I.A. Case 15-CA-6189September 20, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn May 23, 1977, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter, Respondent and counselfor the General Counsel filed exceptions and sup-porting briefs, and Respondent filed an opposition toGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, to modify his remedy,2and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Delchamps, Inc.,Fairhope, Alabama, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.Respondent in its exceptions asserts also that the Administrative LawJudge was biased and prejudiced against it. We have carefully reviewed therecord and the Administrative Law Judge's Decision and we find nothingtherein which would support such a charge.The General Counsel has excepted to the Administrative Law Judge'sfailure to make additional findings that Respondent violated Sec. 8(aX1) ofthe Act by creating the impression of company surveillance over employees'protected activities. We find it unnecessary to pass on these exceptions,since any additional findings would merely be cumulative and, therefore,would not affect our remedy herein.2 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods priorto August 25. 1977, in which the "adjusted pnme interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.232 NLRB No. 17APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the chance togive evidence it has found that we violated theNational Labor Relations Act and we have beenordered to post this notice and to abide by it.The law gives you the right:To form, join, or help unionsTo choose a union to represent you inbargainingTo act together for your common interestor protectionTo refuse to participate in any or all ofthese things.WE WILL NOT create the appearance that yourunion activities are under surveillance.WE WILL NOT threaten you with dischargebecause you are a member of or support RetailClerks Union, Local No. 1657, AFL-CIO-CLC,R.C.I.A., or any other union.WE WILL NOT discharge you, lay you off,transfer you to other jobs, or otherwise discrimi-nate against you because you are a member ofRetail Clerks Union, Local No. 1657, AFL-CIO-CLC, R.C.I.A., or any other union, or becauseyou have supported Retail Clerks Union, LocalNo. 1657, AFL-CIO-CLC, R.C.I.A., or any otherunion.WE WILL NOT in any other manner interferewith, restrain, or coerce you in exercising therights guaranteed to you by the National LaborRelations Act. The National Labor RelationsBoard found that we violated the Act bydischarging Susan C. Johnson because she assis-ted Retail Clerks Union, Local No. 1657, AFL-CIO-CLC, R.C.I.A.WE WILL offer to reinstate Susan C. Johnson toher former job without loss of seniority or otherrights and WE WILL reimburse her for any loss ofearnings she may have suffered as a result of ourdiscrimination against her together with interest.DELCHAMPS, INC.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge: Thisproceeding was heard in Mobile, Alabama, on December 8and 9, 1976, upon a charge filed on August 20, 1976, and a168 DELCHAMPS, INC.complaint issued on October 20, 1976, which was amendedat the hearing. The amended complaint alleged that theRespondent, Delchamps, Inc., violated Section 8(a)(l) ofthe National Labor Relations Act, as amended, by creatingthe impression of surveillance over its employees' unionactivity and by threatening to discharge employees whosupported Retail Clerks Union, Local No. 1657, AFL-CIO-CLC, R.C.I.A. (referred to herein as the Union). Thecomplaint also alleged that Respondent violated Section8(a)(3) and (1) of the Act by discharging Susan C. Johnsonbecause of her union activity. Respondent answereddenying commission of any unfair labor practices. Follow-ing the hearing, the General Counsel and Respondenttimely filed briefs.Upon the entire record in this proceeding, including myobservation of the witnesses while testifying, and uponconsideration of the posthearing briefs, I make thefollowing:FINDINGS OF FACT1. THE RESPONDENT'S BUSINESSRespondent, an Alabama corporation, sells groceries,meat, and related food products to the public at a numberof retail store locations in the States of Alabama,Mississippi, and Florida. Respondent annually purchasesand receives goods and materials valued in excess of$50,000 directly from points located outside the State ofAlabama and annually receives gross revenues in excess of$500,000.The complaint alleges, the answer admits, and I find thatRespondent is now and has been at all times material anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent denies the complaint's allegation that theUnion is a labor organization within the meaning ofSection 2(5) of the Act. However, I find from theuncontradicted testimony of the Union's organizing direc-tor, David Johnson, that the Union is an organization inwhich employees participate and which exists for thepurpose of representing such employees in bargaining withemployers concerning wages, hours, and working condi-tions. As such, the Union is party to collective-bargainingagreements with employers including Bruno's Food Worldstores in the State of Alabama. In its capacity as acollective-bargaining representative, the Union handlesemployee grievances. Accordingly, I find that the Union isa labor organization within the meaning of Section 2(5) ofthe Act. E. W. Wiggins Airways, Inc., 210 NLRB 996, 997(1974).' Under cross-examination, Johnson appeared uncertain as to thecontent of Hall's warning. However, Hall appeared more at ease whiletestifying than did Johnson, and satisfied me that he had omitted thisIII. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThis case presents questions as to whether Respondent inattempting to counter union activity among its employeesviolated Section 8(a)(3) and (1) of the Act by dischargingemployee Susan C. Johnson because she was a unionactivist, and Section 8(aX)() of the Act by statements whichwere likely to give employees the impression that theirunion activity was under surveillance and by threats ofeconomic reprisal.B. Susan C. Johnson's DischargeExcept as noted, the facts are undisputed. The Companyfirst hired Susan C. Johnson as a part-time cashier in 1971at its Spanish Fort, Alabama, store. Approximately I yearafter her hire, the Company changed Johnson's status to afull-time cashier. In mid-January 1976, the Companytransferred Johnson to its store No. 34 at Fairhope,Alabama, where she was employed as a full-time cashieruntil her termination on August 16, 1976.On July 3, fellow employee Don Boutwell, who hadattended a union meeting where he had obtained authori-zation cards from the Union, successfully solicited John-son's signature on one of the cards. Along with her owncard, Johnson received a number of authorization cardsfrom Boutwell which she thereafter distributed to at leastsix fellow employees. Johnson solicited for the Unionduring her lunch hour, before and after work, off theFairhope store's premises, and in its parking lot.In addition to her solicitation activity, Johnson attendedunion meetings. She first attended a meeting on July 16 atthe home of fellow employee Eloise Beaty. One suchmeeting occurred at her home on July 28, which wasattended by approximately 15 of Respondent's employeesand 2 union representatives. Thereafter, prior to hertermination, Susan Johnson attended two or three addi-tional union meetings.At the July 28 meeting, Susan Johnson joined the union'sorganizing committee. Thereafter, until her discharge, shein league with other members of the committee sent outletters urging fellow employees to support the Union.At the time Boutwell enlisted Johnson's aid in theunion's organizing effort, he instructed her to be secretiveand quiet in carrying out her union activities. He alsosuggested that she not discuss her union activity orattitudes with the Fairhope store's management.On an evening during the first week in July, SusanJohnson asked a Fairhope store assistant manager, Ken-neth W. Hall, an admitted supervisor, what Respondent'sreaction would be to her union activity. Hall warned thatthe-Company would terminate union supporters.'On August 1, at a nearby Fairhope restaurant, SusanJohnson again encountered Assistant Store Manager Hall.Hall told her that the Company was aware of her unionactivity, that management knew that she'd had a meetingin her home and had sent "a spy" to Johnson's meeting andincident from his pretnal affidavit through inadvertence. I have thereforecredited his version of his remarks to Johnson in early July.169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the earlier meeting at employee Eloise Beaty's house.Hall would not disclose the spy's identity. Hall also statedthat Eddie H. Holmes, the Fairhope store manager, knewthe names of the employees in attendance at the meetingsand what had transpired there.Susan Johnson also had discussions regarding the Unionwith a second Fairhope assistant manager, LeonardRobinson, also admittedly a supervisor. The first encounteroccurred around July 21. As Johnson was clocking out,Assistant Manager Robinson leaned over to her and saidthat Respondent's area supervisor, Hugh Bray, had"received one of the letters that the Union sent out."Johnson asked, "What letters?" Robinson came back with,"You know what letters. The letters that the Union sentout." Johnson responded, "I don't know what you aretalking about." At this point employee Myram Ann Beatyjoined the discussion and advised Johnson to contactUnion Representative David Johnson "and tell him aboutit." Susan Johnson denied knowing who David Johnsonwas. At this, the discussion broke off. In early July,Assistant Store Manager Leonard Robinson had toldemployee Myram Ann Beaty he was aware of Johnson'sprounion sentiment.Johnson's second encounter with Assistant ManagerRobinson occurred toward the end of July, at the store'sbreak room, during Susan Johnson's lunch hour. Robinsonapproached her and said, "Well, I finally hear you gotJames Harbin to sign up." His reference was to anemployee at the Respondent's Spanish Fort store. Johnsonwas reluctant to reply and finally answered, "Well, Mr.Robinson, you are a company employee and I'm just anemployee and I'd rather not talk to you about the Union."One week later, in the Fairhope store's break roomJohnson again encountered Assistant Manager Robinson.Robinson warned her, "You don't have to say anything tome but I want you to know that you've have got a nigger inthe woodpile." Johnson looked at him quizzically. Headded: "You know what I mean, don't you?" At this,Johnson said, "Well, not really." Robinson resumed:"You've got somebody who is pretending they're some-body they're not." At this, Johnson asked, "Do you mean aspy?" To which Robinson replied, "Yes." At this point,Johnson said, "Well, I wouldn't be surprised and I think Iknow who it is." At that, the conversation ended.In late July, Holmes expressed concern to his assistantmanagers about union activity at Respondent's stores.Holmes remarked that "the union activity was workingwithin the company and the people were going around tothe stores trying to solicit employees." Holmes wanted tobe informed if there were any cars in the parking lotbearing a Birmingham County tag. He also remarked,"that if anybody was for the Union that the Companywould not stand for it."I find from Hall's testimony that, during the first week inAugust, Holmes told Hall that he knew that unionmeetings had been held at the homes of Susan Johnson and2 Holmes denied knowledge of a union meeting at Johnson's home anddenied knowing the identity of those attending any union meetings. He alsodenied telling anyone he had such information. However, Hall impressedme as being more straightforward and detailed in his testimony, much ofwhich went undisputed. I have determined therefore that of the two Hallwas the more reliable witness. Accordingly, I have rejected Holmes' denialsEloise Beaty. Holmes also named some of the employeeswho attended the meetings and expressed the thought thatthe meetings were "for the Union." 2Finally, in the early or middle part of August, AreaSupervisor Bray asked Assistant Store Manager Hall whathe knew about union activity among Respondent's em-ployees. Hall had little to report on and no facts to supportthe rumors he was repeating. However, when Bray soughtidentification of Hall's informants the assistant managerdeclined to provide the requested information. At this Brayadmittedly warned him to "screw his head on right. Get histhinking cap on correctly."On August 5, Mrs. Crutherds, a good customer of theFairhope store, visited that store, purchased close to $100worth of groceries and went to the checkout counter whereJohnson was employed as a cashier. As Johnson checkedout Mrs. Crutherds' groceries, bagboy Tommy Leonardbegan packaging Mrs. Crutherds' order. At this point, Mrs.Crutherds handed Johnson a stack of product discountcoupons. Johnson went through the stack of couponscomparing them with Mrs. Crutherds' order. Johnsonrejected those coupons which she found for items notcarried by Respondent, or which she found unaccompa-nied by the appropriate purchase. In checking Crutherds'purchases, Johnson asked bagboy Leonard if the appropri-ate item was in the packed bags. Johnson gave Crutherdscredit for those items which she found covered by discountcoupons and returned the bulk of the coupons to thecustomer. Johnson's refusal to take all of the couponspersisted in the wake of Crutherds' insistence that she hadmore of the items covered by the coupons then Johnsongave her credit for. While walking to her automobile,accompanied by bagboy Tommy Leonard, Mrs. Crutherdsvoiced her intention to contact the Respondent to protestJohnson's refusal to credit more of her coupons.At all times material to this case, Respondent's policylimited redemption of discount coupons to productscarried in its stores. If an item covered by a discountcoupon was purchased from Respondent, Respondentpermitted redemption of only one coupon per itempurchased.Later, on the morning of August 5, Sherry A. Tuttle,secretary to Respondent's vice president and secretary, JoelSwanson, received an angry and agitated telephone callfrom Mrs. Crutherds. Crutherds reported that a cashier atthe Respondent's Fairhope store had refused to honordiscount coupons for items which Crutherds claimed shehad purchased. Crutherds complained to Tuttle that thecashier had refused to check her groceries to ascertainwhether she was entitled to the redemption of discountcoupons. Mrs. Crutherds also charged that the samecashier had been "very rude and ugly to her on previousoccasions." Crutherds went on to threaten to take herpatronage to one of Respondent's competitors. Mrs. Tuttletook Crutherds' name and telephone number and assuredher that a representative of Respondent would contact her.and have credited Hall. In assessing Holmes' testimony, I have also notedthat, in July, Assistant Manager Robinson repeatedly indicated thatRespondent was aware of Johnson's union activity. For Robinson'sassertions provide reasonable ground for inferring that his immediatesuperior, Holmes, was well informed about Johnson's role in the union'scampaign.170 DELCHAMPS, INC.Mrs. Tuttle immediately sought out Vice PresidentSwanson and related Mrs. Crutherds' complaint to him.Sometime during the first or second week of August, AreaSupervisor Hugh Bray received word of Mrs. Crutherds'complaint from his superiors. As Bray heard it, Mrs.Crutherds' complaint was that one of the cashiers at theFairhope store had refused to cash her coupons and hadargued with her. Bray was instructed to investigate thematter.Bray contacted Mrs. Crutherds and asked her to recountthe August 5 incident. She told Bray that a cashier atRespondent's Fairhope store had refused to give her creditfor coupons covering items she had purchased, that thecashier did not check her groceries and was "ugly and hada very nasty attitude." Mrs. Crutherds could not identifythe cashier by name but described her as being heavy setand having long blonde hair. Bray asked Mrs. Crutherds todescribe the offending employee to Store Manager Holmeswhen next she visited the Fairhope store.Store Manager Holmes first became aware of Mrs.Crutherds' complaint on the morning of August 12, whenhe received a phone call from Area Supervisor Bray. Brayinstructed Holmes to identify the offending cashier,suspend her, and hold an investigation.That same morning, Crutherds appeared at Holmes'store, recounted her complaint, and described the employ-ee involved. She described the individual as "the big heavyset blonde." Holmes identified the cashier as Susan C.Johnson.Shortly thereafter, Johnson arrived for work. Holmescame to her and directed her to the store break room.There, in the presence of Assistant Manager LeonardRobinson, Holmes asked Johnson if she remembered anincident which had happened the previous week involvinga customer "who came in with a large order and a stack ofcoupons which you wouldn't take?" Johnson recalled theincident. Holmes sought an explanation of her refusal toaccept the coupons. Johnson replied that Mrs. Crutherdshad presented coupons for items she had not purchasedand for other items which Respondent did not carry.Holmes told Johnson that Crutherds had complainedabout Johnson's refusal to take coupons and that Johnson"was rude and ugly to her." Johnson denied being rude andugly and requested an opportunity to talk to Crutherds.Holmes denied her request. He then handed Johnson aprepared warning notice which he asked her to sign.Johnson observed that the notice reported that she had"refused to take coupons from Mrs. Crutherds and that Iwas rude and ugly to her." Johnson refused to sign thewarning notice. Concluding the interview, Holmes toldJohnson that he intended to investigate the incident andsuspended her until the following Monday, August 16.Johnson suggested that Holmes talk to the bagboy who hadwitnessed her encounter with Mrs. Crutherds. Holmes saidhe would do so.On August 12, following Johnson's suspension, Holmesbegan his investigation. He checked the August 5 workschedule and contacted two employees, Mary Ann Cham-bers, a cashier who had worked at a checkout station nextto Johnson's that day and Tommy Leonard, the bagboy atJohnson's checkout counter.Holmes obtained the following statement from cashierMary Ann Chambers:I was checking at no. 3 register and Suzy Johnson wasat no. 4. I heard her customer over there arguing aboutsome coupons. She was pretty upset about it. Suzy toldher that she did not have the coupons. The lady saidsomething to her, so then she started checking thegroceries on top of the register and I did not see hercheck the groceries in the bag. Because I had to checkmy customer out. I don't know what else went on afterthat.Holmes obtained the following statement from bagboyTommy Leonard:Suzy checked out customers groceries. Lady presentedcoupons to Suzy. Customer was told that she didn'thave items for coupons. Groceries were bagged up andwere not checked back through. To the best of myknowledge coffee was the only thing given credit for.On Monday, August 16, at 9 a.m., Susan Johnsonreported to Respondent's Fairhope store. Upon her arrival,Johnson proceeded to the break room where she met AreaSupervisor Bray. At Bray's direction, Johnson went to thestore timeclock and punched in. She returned to the breakroom to find Store Manager Holmes with Bray. Bray askedJohnson for an explanation regarding her refusal to takecoupons from Mrs. Crutherds. He also questioned Johnsonas to why she was "ugly and rude" to Crutherds, and hadargued with her without calling an assistant manager or thestore manager over to clear up the dispute. Johnson deniedthat she had been ugly and rude to Crutherds. Johnson alsoreplied that she had not accepted the coupons becauseCrutherds did not have the purchased items covered bythose coupons. As for her failure to call for managementassistance, she asserted that there had been no problemrequiring such action. Notwithstanding Johnson's protest,Bray repeated the accusations. Johnson responded, "Well,I didn't do it." At this, Bray notified Johnson that she wasterminated because of being ugly and rude and refusing toaccept Crutherds' coupons. After cleaning out her lockerand refusing to sign a blank separation notice, SusanJohnson left the Fairhope store.Prior to her termination on August 16, Johnson had beendisciplined only twice by Respondent. The first instanceoccurred when she was employed at the Respondent'sSpanish Fort store. In that incident, Johnson received awritten warning after a customer short changed her in theamount of $60. The punishment for that incident was awarning. In another incident, Johnson made a $45 void onher cash register tape while working at the Spanish Fortstore. For this infraction, Respondent suspended her for Iweek.For several reasons I do not credit Manager Holmes'testimony that "several months" prior to the Crutherdsincident Assistant Manager Robinson reported "twodiscrepancies in regard to customer relations" involvingSusan C. Johnson. First, Holmes provided no details ofthese asserted reports. Further, Robinson did not testify.Significantly, Johnson credibly denied that Robinson ever171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarned her about either her treatment of customers or herrelations with customers. She also denied without contra-diction that Holmes ever mentioned Robinson's com-plaints to her. Finally, Bray's testimony that Holmesmentioned Robinson's report to him after Crutherds hadidentified Johnson to Holmes and that Holmes alsomentioned them to Johnson on August 16, finds nocorroboration in Holmes' testimony.In sum, my impressions that Holmes and Bray weremore concerned with vindicating Respondent than withproviding full and forthright testimony, together with thefactors I have listed above, persuaded me to rejectRespondent's assertions that Robinson had complainedabout Johnson's treatment and attitude toward customers.C. Analysis and Conclusions1. Interference, restraint, and coercionAs found above, in late July, Assistant Store ManagerHall told Myram Ann Beaty that Store Manager Holmeshad asserted that union meetings had been held at SusanJohnson's home and at the home of Eloise Beaty. Hall alsoreported that Holmes said he knew which employees hadattended those meetings and had recited the names ofthose employees to Hall. By these assertions, transmittedthrough Hall, Respondent was likely to create the unmis-takable impression that it was surreptitiously watching theunion's meetings. It is also reasonable to infer that Hall'sreport would seriously impair the employees' freedom toattend union meetings or otherwise engage in unionactivity. Accordingly, I find Hall's remarks violatedSection 8(a)(l) of the Act. Central Power & Light Company,173 NLRB 287, 293 (1968), enfd. 425 F.2d 1318 (C.A. 5,1970).I also find that Assistant Manager Hall's remarks toSusan Johnson on August 1 conveyed the impression thatRespondent was using espionage to identify Johnson andother employees as union supporters. This impression waslikely to arise from Hall's assertions that Respondent knewof Johnson's union activity, that she had had a unionmeeting at her home, that Respondent employed spies toinfiltrate that meeting and another meeting, and finallythat Respondent had identified the employees who hadattended those meetings. In this incident, as in the incidentreported above, I find that Hall's remarks created theimpression that the Respondent was maintaining surveil-lance over its employees' union activities and therebyviolated Section 8(a)(l) of the Act. Hatteras Yachts, AMF,Incorporated4 207 NLRB 1043, 1047 (1973).In late July 1976, Respondent again violated Section8(a)(1) of the Act in an incident involving AssistantManager Hall. According to employee Myram AnnBeaty's credited testimony, Hall told her that Holmes knewof the union's meetings, their locations, and the names ofemployees attending. When Beaty asked whether Holmeshad mentioned her name, Hall responded: "I can tell youthere is definitely a pimp in this store." Hall also crediblytestified that he also warned: "Well, Ann I think they'regoing to find out that you're for this thing too, and soyou're going to be gone too." Hall's remarks regardingHolmes' knowledge, followed so closely by Hall's unmis-takable warning that there was a spy among the employeeswere likely to persuade Beaty that Respondent wasengaged in surveillance of its employees' union activities.By this intrusion into Beaty's right to engage in unionactivity Respondent violated Section 8(a)(1) of the Act.Respondent also violated the same section of the Act whenHall threatened Beaty with discharge if Respondentdetected her prounion sentiment.In September 1976, Assistant Manager Robinson toldBeaty that Holmes had asserted that she had telephonedRespondent's other stores soliciting employee support forthe Union. Beaty denied this assertion. The following dayRobinson told Beaty that Holmes had asked if Robinsonknew "anyone who would stand behind the Company."When Robinson said, no, Holmes replied: "All will have togo then." Taken in context, with his remarks to Beaty onthe previous day, Robinson's report of Holmes' warningcould reasonably be taken as a threat that Respondentcontemplated the discharge of all employees with apparentunion sympathy. By this remark, I find Respondentviolated Section 8(a)(l) of the Act.I do not agree with General Counsel, however, thatRobinson's remark to Beaty in July 1976 to the effect thathe was aware of Johnson's prounion sentiment was likelyto create the impression of unlawful surveillance. For therecord shows that about this same time Susan Johnson wasopenly assisting the Union's organizing drive duringlunchbreaks, before work, and, in the store's parking lot.Thus, Beaty might reasonably have concluded that Robin-son had learned of Johnson's union activity by casualobservation rather than surreptitious espionage. I find,therefore, in these circumstances that the evidence does notsustain a finding that this remark by Robinson violatedSection 8(a)(l) of the Act.I also find that Respondent did not create the impressionof unlawful surveillance when Assistant Manager Robin-son told Suzy Johnson that Area Supervisor Bray hadobtained a copy of a union letter. Nor do I find, as urgedby the General Counsel, that Assistant Manager Robinsoncreated the impression of unlawful surveillance when hetold Johnson, "Well, I finally hear that you got [SpanishFort store employee] James Harbon to sign up." In neitherof these instances did Robinson's remarks provide basis forbelieving that the information reported was obtainedthrough espionage.I have found above that, in early August, Robinson inessence warned Johnson that an employee posing as aunion supporter was in fact a spy. However, Robinson didnot tie the so-called spy to Respondent. Nor was there anyshowing that as of early August the Company's espionagehad gone beyond planting spies at two union meetings. Inthese circumstances, Robinson's warning to Susan Johnsonwas not likely to give her the impression that Respondenthad planted this spy. Accordingly, I find that Robinson'sremarks to Johnson in this context did not violate Section8(a)(1) of the Act.2. Susan Johnson's dischargeThe General Counsel argues that the Crutherds incidentwas merely a pretext, and that the real motive forJohnson's termination was her union activity. Respondent172 DELCHAMPS, INC.denies that its decision to terminate Johnson was motiva-ted by any reason other than the Crutherds incident. Forthe reasons given below, I find that Respondent terminatedSusan C. Johnson because of her union activity andthereby violated Section 8(aX3) and (1) of the Act.Although Susan C. Johnson is not the leading unionsupporter at the Fairhope store, she engaged in consider-able union activity. Beginning in early July, Johnson signeda union authorization card and distributed similar cards toat least six of her colleagues. She also attended unionmeetings and permitted her home to be used for such ameeting on July 28. In recognition of her leading role in theUnion's organizing campaign at the Fairhope store,Johnson was selected as a member of the Union'sorganizing committee.Respondent's assertion that it was unaware of Johnson'sunion activity is belied by abundant contrary evidence inthe record. Around the first of July, Assistant StoreManager Robinson spoke to employee Myram Ann Beatyand revealed that he was aware that Susan Johnson was forthe Union. At the end of July, Robinson again revealedthat he was aware that Johnson was for the Union andexpressed suspicion that she was a union activist when hetold her that he knew she had obtained a signedauthorization card from employee James Harbon. Finally,in early August, Robinson warned Johnson to the effectthat her union activity was under the surveillance of acompany spy. Also around the first of August, AssistantManager Hall informed Johnson that Respondent wasaware of her union activities and that she had had a unionmeeting at her home. In view of the remarks of AssistantManagers Hall and Robinson I find that, by the beginningof August, Respondent at least strongly suspected thatJohnson was a leading union activist.Respondent argues that the General Counsel had failedto establish union animus in this case. In an effort toestablish that such animus was not present Respondentintroduced Vice President Joel Swanson's testimony to theeffect that Respondent instructed its supervisors not toengage in antiunion activity including unlawful threats,interrogation, or promises of benefits in an effort not tointerfere with the union activity. However, there is noshowing that these instructions extended to espionage andsurveillance of employees' union activities. Nor is there anyshowing that Respondent policed or enforced these rulesagainst its supervisors. I also note the absence of evidencethat Respondent advised employees of.its stated policy, ortold them they were free to engage in union activity aspermitted under Section 7 of the Act.Instead, as found above, the record shows violations ofSection 8(a)(1) of the Act. Thus, Assistant Supervisor Hallthreatened Johnson with discharge if the Companydiscovered that she was a union supporter. I have alsofound that Manager Robinson told employee Beaty thathis superior, Holmes, stated that union supporters wouldbe terminated. In addition to these strong expressions ofunion animus, I have found above that Respondentthrough Assistant Store Managers Hall and Robinsonrepeatedly warned its employees that it was engaged insurveillance of their union activities including meetings attheir own private homes and that there were spies amongthem who would be quick to advise of the identity of unionactivists. Thus, despite Vice President Swanson's asser-tions, the record shows that Respondent maintained ahostile attitude towards union activity among its employeesand translated that hostility into unfair labor practices.Thus, I find that the record amply supports GeneralCounsel's contention that Respondent manifested unionanimus prior to Susan C. Johnson's discharge.Further ground for finding that Johnson's union activityand sentiment motivated the Respondent's decision toterminate her was provided by the timing of the dischargeabout 2 weeks after a flurry of incidents in which Johnsonlearned from management that Respondent was engaged inespionage regarding her union activity and that Respon-dent had already persuaded itself that she was a unionsupporter.The final element in General Counsel's case was theshowing that Johnson's discharge was an extraordinaryevent. Respondent Store Manager Holmes testified thatSusan Johnson was the first employee he had heard ofduring his 16 years in Respondent's employ who wasterminated because of a customer complaint. Hall, whoseemployment with Respondent spanned 11 years, did notknow of an instance in which the Company terminated anemployee because of a customer complaint. He alsocredibly testified that Respondent suspended two employ-ees, Von Kelly and Darnell, because of customer com-plaints. Finally, Area Supervisor Bray, who has been withRespondent for 27 years, conceded that prior to Johnson'sdischarge he knew of no other employee whom Respon-dent had terminated as a result of a customer's complaint.In an effort to rebut the General Counsel's evidence ofdisparate treatment Respondent introduced Vice PresidentSwanson's testimony and a separation notice issued toAssistant Manager Paul D. Gunther, who until March 20,1976, was stationed at Respondent's store No. 10. TheCompany terminated Gunther according to the separationnotice with the following comment: "Violation of companypolicy (attitude toward customers unacceptable. Cannotcommunicate with customers in proper manner to fill hisjob responsibility.)" At another point on the separationnotice the Respondent wrote: "Would not hire for positionto deal with the public but could fill a job where there isonly production." However, Vice President Swansonconceded that, at the time Gunther was discharged,Respondent had received other complaints regarding histreatment of customers including two which Mr. Swansonreceived himself. According to Swanson his investigationof the Gunther situation revealed that after previouscomplaints Respondent had attempted to correct Gun-ther's conduct repeatedly. When this final incident aroseGunther's superiors decided, "That they had tried enoughto help Mr. Gunther to see his problems and that it was notworking and for the good of the Company Mr. Guntherwould have to be terminated." In contrast to the Gunthersituation, Respondent found the single complaint ofcustomer Crutherds sufficient basis for terminating John-son.In sum, General Counsel has provided ample evidence tosupport his contention that the Company seized upon theCrutherds incident as an excuse for ridding itself of a173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDleading union activist. That the Respondent chose topermit other union activists to remain employed at itsFairhope store does not detract from the strength of theGeneral Counsel's case. For an employer intent upondestroying support for a union among its employees mayachieve its purpose by selecting one or two well-knownunion activists for discriminatory treatment. For by dealingharshly with one such union adherent, an employer maypersuade other employees to abandon their union activitiesrather than face a similar fate.Respondent argues that Mrs. Crutherds' complaint wasthe sole cause of Johnson's discharge. However, theRespondent's treatment of Mrs. Crutherds' complaintsuggests an attempt to use it to conceal its true motive. Acircumstance which casts suspicion on Respondent'sdefense is its shifting and inconsistent nature. On August16, at the time he discharged Susan Johnson, AreaSupervisor Bray gave as reasons for Johnson's terminationthat she was "ugly" and rude" to Mrs. Crutherds and hadrefused to take the discount coupons which Mrs. Crutherdshad offered. In a document entitled "Report of Confer-ence" signed by Store Manager Holmes following herdischarge, the reasons given for her termination were:"Number 1, indifferent, impersonal handling of a custom-er" and "Number 2, violation of procedures .... Employ-ee refused to cash in valid coupons for customer uponrequest with the purchase of items." At a later point, undercross-examination, Holmes conceded that "ugly" is theequivalent of rude. When asked to explain what the words"indifferent and impersonal" meant as stated in theconference report, Holmes declared that the words "indif-ferent and impersonal" were the equivalent of rude andugly and then he added that they also meant "that themanagement wasn't called, which is what the dismissal isabout, anyway." On cross-examination, Area SupervisorBray gave as the reason for Johnson's termination, "Thatshe argued with a customer and she did not call themanager up front and she tried to handle the complaintherself." In describing the reasons for Johnson's termina-tion in a state government form designated "Request forSeparation Information," Respondent declared: "Fired forserious procedural violation. Refusal to take customerscoupons with purchase. Arguing in check out withcustomer." In sum it appears that Respondent is uncertainas to its reasons for terminating Johnson.Respondent's superficial investigation of the Crutherdsincident also casts doubts upon its defense. Thus, therecord shows that Store Manager Holmes obtained oneshort statement from the bagboy, Tommy Leonard, and asecond short statement from cashier Marion Chambers.Although Respondent claims that Johnson was "rude andugly" in her confrontation with Mrs. Crutherds on August5 neither Chambers' nor Leonard's statement providessupport for that allegation. The most the two statementsshow is that there was an argument between Crutherds andJohnson. I also note that, while one of the reasons offeredby Respondent for Johnson's termination is her failure toaccept valid coupons from Mrs. Crutherds, Store Manager3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.Holmes conceded in his testimony that his investigationdid not include consideration of that aspect of theconfrontation. Thus, he admitted that he never investigatedthe question of whether Susan Johnson properly refused tohonor Mrs. Crutherds' coupons.In sum, I have concluded that the Crutherds incidentfurnished Respondent with a pretext for terminating aleading union activist among its Fairhope store employees.For I am persuaded by the record as a whole, including theGeneral Counsel's evidence and the infirmities in Respon-dent's defense, that the real reason for Susan Johnson'stermination was her union activity. Accordingly, I find thather discharge on August 16 was violative of Section 8(a)(3)and (1) of the Act.CONCLUSIONS OF LAW1. By unlawfully interfering with, restraining, andcoercing the employees as found herein, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.2. By discriminating against Susan C. Johnson becauseof her activity in support of the Union, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and that it take certainaffirmative action necessary to remedy the unfair laborpractices and to effectuate the policies of the Act. Includedin this affirmative action will be a recommendation thatRespondent offer reinstatement with backpay to Susan C.Johnson and post a notice to that effect. In accordancewith the usual requirements, reinstatement will be toJohnson's former or substantially equivalent position,without prejudice to her seniority or other rights andprivileges. Johnson will be made whole for any loss ofearnings she may have suffered by reason of the discrimi-nation against her by payment to her of a sum of moneyequal to that which she normally would have earned fromthe date of the initial discrimination against her (August16, 1976) to the date of the offer of reinstatement, less netearnings, if any during such period, to be computed in themanner described in F. W. Woolworth Company, 90 NLRB289 (1950), and Isis Plumbing & Heating Co., 138 NLRB716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER3The Respondent, Delchamps, Inc., Fairhope, Alabama,its officers, agents, successors, and assigns, shall:102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.174 DELCHAMPS, INC.I. Cease and desist from:(a) Creating the impression that the union activities of itsemployees are under surveillance.(b) Threatening discharge or other reprisals because itsemployees engage in union activities or express prounionsentiment.(c) Discouraging union membership or activities inRetail Clerks Union, Local No. 1657, AFL-CIO-CLC,R.C.I.A., or in any other labor organization by discriminat-ing in any manner against any of its employees in regard totheir hire and tenure of employment, or any term andcondition of employment, because of their union member-ship, sympathies, or activities.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed by the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Susan C. Johnson immediate and full reinstate-ment to her former job or, if this job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges and make her wholefor such loss of pay as she may have suffered as a result of4 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to athe Respondent's discrimination against her, in the mannerset forth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its store at Fairhope, Alabama, copies of theattached notice marked "Appendix."4Copies of saidnotice on forms provided by the Regional Director forRegion 15, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notice is not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the amended complaint be,and it hereby is, dismissed in all other respects.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."175